Citation Nr: 0020013	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-37 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a ruptured ligament of the left shoulder, 
traumatic, with post-operative scar (non-dominant extremity), 
to include the issue of entitlement to a separate evaluation 
under Diagnostic Code 7804.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to a separate rating under 
Diagnostic 7804 for a post-operative left shoulder scar will 
be addressed in the remand portion of the decision.


FINDING OF FACT

The veteran's residuals of a ruptured ligament of the left 
shoulder are manifested by significant degenerative change 
involving the veteran's left glenohumeral joint with 
significant limitation of motion resulting therefrom; and 
with gross limitation of the ability to adduct and externally 
rotate the left shoulder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an evaluation of 30 percent for residuals of a 
ruptured ligament of the left shoulder, traumatic, (non-
dominant extremity), have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
right knee disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The primary focus in 
rating disabilities is on functional impairment.  38 C.F.R. 
§ 4.10.  

In evaluating disabilities of the musculoskeletal system, 
functional loss due to pain and weakness must be considered.  
38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.

Entitlement to service connection for a ruptured ligament of 
the left shoulder, with pain and limitation of abduction, was 
established by a February 1946 rating decision, and a 10 
percent evaluation was assigned.  The RO, in a rating sheet 
dated in October 1949, characterized the veteran's left 
shoulder disability as residuals of a ruptured ligament of 
the left shoulder, traumatic, with a post operative scar, and 
the rating of February 1946 was brought forward to reflect 
that the 10 percent evaluation was assigned pursuant to 
Diagnostic Code 5010.  Thereafter, the Board entered a 
decision in January 1985, which recharacterized the 
disability as postoperative residuals of a ruptured ligament, 
left shoulder, with traumatic arthritis, and increased the 
evaluation to from 10 to 20 percent disabling.

The evidence of record reflects that the veteran is right 
hand dominant.

In May 1994, the veteran initiated a new claim for an 
increased evaluation.  He submitted VA outpatient treatment 
records to support his claim.  In pertinent part, the veteran 
was seen at VA in August 1986 for arthritis of the left 
shoulder.  The assessment was frozen left shoulder, and it 
was noted that abduction and rotation were limited with pain.  
In September 1986, the veteran was seen again for pain in the 
left shoulder.  January 1992 VA outpatient treatment records 
reveal that the veteran complained of pain in both shoulders.  
In a December 1993 VA treatment record, it was noted that the 
veteran had limited mobility in the shoulders.  VA 
examination of the joints in June 1994 revealed residual, 
status post dislocation and surgery of the left shoulder.  X-
rays of the left shoulder in June 1994 revealed no 
dislocation of the acromioclavicular joint or shoulder joint 
itself.  At a February 1995 VA examination, the impression 
was degenerative joint disease of the left shoulder, status 
post injury, external rotation and extension of the shoulder 
provoked pain.  February 1995 VA x-rays of the left shoulder 
were essentially within normal limits.  May 1996 VA treatment 
records show a diagnosis of arthritis of the left shoulder.  
In September 1996, it was noted that the veteran had stopped 
taking his arthritis medicine because it bothered his 
stomach. 

In August 1997, the veteran underwent VA examination for the 
joints.  By history it was noted that the veteran fell in 
service on his arm during a softball game and lost total use 
of the left shoulder.  Following surgery he did well until 15 
or 20 years ago.  The veteran reported to the examiner that 
he could not use his left arm to do anything which concerned 
his head or scalp, or his back.  The veteran reported that, 
at night, he had to keep shifting sides due to the pain (in 
his shoulder).  He had more pain with the weather was damp or 
cold, but nothing else regarding flare-ups and any change in 
range of motion during any such flare-ups.  Physical 
examination revealed that left shoulder range of motion was 
90 degrees of forward flexion, 70 degrees adduction, and 70 
degrees posterior extension.  There was 30 degrees of 
adduction, internal rotation was normal, but there was only 
20 degrees of external rotation.  No deep tendon reflexes 
were obtained in the left upper extremity, although 1+ biceps 
and triceps reflexes could be obtained on the right.  The 
impression was degenerative disease of the left shoulder, 
post traumatic, with marked restriction of motion as 
described, in addition to pain.  Corresponding x-rays of the 
left shoulder revealed no significant interval change for 
left shoulder examination in February 1995.  It was noted 
that, as before, there was cephalad migration of both humoral 
heads with the right being greater than the left compatible 
with chronic rotator cuff tears.  There was osteopenia and 
mild to moderate degenerative/arthritic change in both 
shoulders and in the acromioclavicular joints.  Under the 
section for primary diagnostic code, it was noted "major 
abnormality, physician aware."  

In January 1999, the veteran underwent a VA examination for 
the joints.  By history, it was noted that the veteran was 82 
years old and was being seen for ongoing problems associated 
with his left shoulder, primarily.  It was reported that the 
veteran had suffered as stroke in 1996, involving his left 
side.  It was noted that he had a heart attack two years ago.  
Since that time, he had had ongoing and apparently increasing 
problems associated with his left upper extremity though he 
did describe the whole of the left side being involved to a 
certain degree.  Medications included a heart pill, aspirin 
and arthritic medication. 

Objective findings revealed that on physical examination, the 
veteran was seen entering with a cane.  There was a long lazy 
S type of incision over the antral superior aspect of his 
left shoulder girdle with significant enlargement of the left 
glenohumeral joint compared with the right.  There was 
generalized atrophy of his left supportive musculature 
including the pectoralis major anteriorly, the supraspinatus, 
infraspinatus, and trapezius posteriorly and superiorly.  

He had the ability to abduct to about 70 degrees underlying 
this on the left compared with the right which abduction to 
very nearly 180 degrees was attainable.  The examiner 
reported that the veteran had gross limitation of the ability 
to adduct and externally rotate on the left compared with the 
right.  He had significant loss of the ability to adduct and 
internally rotate on the left compared with the right.  With 
his elbows by his side, he had virtually no external rotation 
on the left compared with the right.  The examiner noted that 
the veteran had diffuse discomfort on palpation along the 
anterior aspect of his left shoulder girdle compared with the 
right.  His radial pulses would appear intact bilaterally.  
He had bilaterally absent biceps reflexes and brachioradialis 
reflexes appeared intact.  The triceps reflex were difficult 
to obtain.  

The examiner noted that the veteran appeared to have good 
grip strength on the left compared with the right, but did 
have very definite limitation and loss of power with 
abduction against resistance, and that was accompanied by 
discomfort; and all of this was associated with the left 
compared with the right.  In the impression section, the 
examiner stated:

There is no question that this patient does have 
significant degenerative change involving his left 
glenohumeral joint compared with his right with 
significant limitation of motion resulting 
therefrom....The patient without question is right hand 
dominant by his description and by the examination 
carried out today.  His left upper extremity problems 
are without question associated with the injury that he 
received apparently in 1944 and results therefrom. 

The veteran's residuals of a ruptured ligament of the left 
shoulder, traumatic, (non-dominant extremity), are currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  
Under these codes, arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.

Under Diagnostic Code 5201, for limitation of motion of the 
arm, limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a.  The veteran's left shoulder is his non-
dominant upper extremity.

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that an increased rating 
is warranted for the veteran's left shoulder disability.  
Affording the veteran the benefit of the doubt in this 
matter, the evidence of record demonstrates that his 
symptomatology comports with an evaluation greater than 20 
percent for the left shoulder disability.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  At the most 
recent VA examination in 1999, the examiner stated that the 
veteran had significant degenerative change in his left 
glenohumeral joint, compared with his right, and significant 
limitation of motion resulting therefrom.  Objectively, it 
was noted that there was diffuse discomfort on palpation 
along the anterior aspect of his left shoulder girdle.  Plus, 
there was virtually no external rotation on the left compared 
with the right.  He could abduct to 70 degrees on the left, 
and the examiner stated that there was "gross limitation" 
of the ability to adduct and externally rotate on the left 
compared with the right.  He also had "significant loss" of 
the ability to adduct and internally rotate on the left 
compared with the right.  The limitation of motion code, 
Diagnostic Code 5201, allows for a 30 percent rating when the 
minor arm has limitation of motion to 25 degrees from the 
side. 

Here, while the veteran does not have limitation of motion to 
25 degrees from the side, he does have what was described by 
the VA examiner as "significant limitation of motion and 
diffuse discomfort."  Taking into consideration the evidence 
that demonstrates limitation of motion of the other maneuvers 
of rotation and flexion associated with the shoulder, 
together with the VA outpatient treatment records, which show 
that the veteran was treated during the 1980's and 1990's for 
pain and weakness of the left shoulder, and the fact that he 
has arthritis, there is a question whether the 20 or 30 
percent evaluation most accurately reflects the degree of 
disablement.  Thus, with the resolution of all doubt in the 
veteran's favor, the Board finds it reasonable to conclude 
that the symptomatology associated with the veteran's left 
shoulder disability more nearly approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 5201.  See 
DeLuca v. Brown, 8 Vet. App. at 204-205; 38 C.F.R. 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201.  
Accordingly, an increased evaluation is warranted.

However, the medical findings contained in the reports of 
examination, which were conducted between August 1986 and 
January 1999, do not disclose that the veteran's left 
shoulder disability is manifested by fibrous union, nonunion 
(false flail joint), or loss of the head (flail shoulder) of 
the humerus.  Hence, an evaluation in excess of 30 percent is 
not warranted under Diagnostic Code 5202.  Further, while the 
August 1986 report indicates an assessment of a frozen left 
shoulder, the subsequently dated medical data provide no 
evidence that the veteran currently suffers from ankylosis 
resulting from the left shoulder disability.  Indeed, the 
reports dating from June 1994 to January 1999 reveal that the 
veteran was able to demonstrate mobility of the left shoulder 
joint, albeit significantly limited on the January 1999 
examination, and thus do not show that the veteran's left 
shoulder is unfavorably ankylosed with abduction limited to 
25 degrees from the left side.  As such, Diagnostic Code 5200 
does not provide a basis for an evaluation in excess of the 
currently assigned 30 percent.


ORDER

An evaluation of 30 percent for residuals of a ruptured 
ligament of the left shoulder, traumatic, (non-dominant 
extremity), is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.  


REMAND

A review of the record appears to have reasonably raised the 
claim for a separate evaluation for a scar on the anterior 
aspect of the left shoulder under Diagnostic Code 7804, in 
light of Esteban v. Brown, 6 Vet.App. 259 (1994).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Akles v, 
Derwinski, 1 Vet. App. 118 (1991).  As this claim is a 
component of the current appeal for increased compensation 
benefits, VA is obligated to consider all issues reasonably 
raised by the evidence of record, even if such issues are not 
directly raised by the veteran.  See Douglas v. Derwinski, 2 
Vet. App. 435, 438-40 (1992) (citations omitted); see also 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).

The Board observes that a review of the record indicates that 
the veteran has a long lazy S type scar on the anterior 
aspect of the left shoulder resulting from surgical treatment 
in service.  Upon VA examination conducted in June 1994, the 
veteran's scar was described as well healed.  When the 
veteran was examined by VA in February 1995, there was 
anterior left shoulder tenderness and pain on motion, 
although the examiner continued to describe the scar as well 
healed.  In this regard, the Board is unable to discern from 
a reading of the February 1995 report whether the findings of 
tenderness and painful motion are symptoms resulting from the 
left shoulder scar.  Moreover, since the recent examinations 
performed in August 1997 and January 1999, respectively, do 
not otherwise provide clarification as to the veteran's scar 
symptomatology, the Board is of the opinion that an 
additional examination would be of assistance prior to 
disposition of this issue.

The Board further observes that the United States Court of 
Appeals for Veterans Claims has held that a veteran can be 
rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. § 4.14 (1999).  Esteban v. Brown, 6 Vet.App. at 
261-62.  Thus, it is unclear whether the RO considered 
whether the veteran's service-connected residual left 
shoulder scar was evaluated in light of Estaban to ensure 
that all manifestations were appropriately rated.

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, and to ensure full 
compliance with due process requirements, the issue of 
entitlement to a separate evaluation for a scar on the 
anterior aspect of the left shoulder is REMANDED to the RO 
for the following actions:

1.  The veteran should be afforded a 
VA skin examination to determine the 
nature and extent of his residual 
scar on the anterior aspect of the 
left shoulder.  The examiner should 
be asked to identify any objective 
evidence of tenderness, pain, or 
limitation of function associated 
with the residual left shoulder 
scar.  The report of examination 
should include a complete rationale 
for all opinions expressed.  The 
claims folder should made available 
to the examiner for review in 
conjunction with the examination in 
this case.

2.  After the requested development 
has been completed, the RO should 
again review the record, and 
determine whether a separate rating 
should be assigned for the residual 
scar on the anterior aspect of the 
left shoulder.  See Esteban, supra.  
If the determination is adverse to 
the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case, which includes a summary of 
any additional evidence submitted, 
any applicable laws and regulations, 
and the reasons of the decision.  
The veteran and his representative 
should be afforded an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate review.  The purpose of this REMAND is afford the 
veteran due process of law.  The Board intimates no opinion 
as to the ultimate of the case as regards the issue of 
entitlement to a separate evaluation for a scar on the 
anterior aspect of the left shoulder.  The veteran needs to 
take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON  
	Member, Board of Veterans' Appeals



 

